Matthew J. Jasen, J.
The plaintiff in this action seeks to annul her marriage to the defendant on the ground that the defendant at the time he married her had not obtained a modification of a certain New York State divorce decree to permit him to marry in the State of New York as required by section 8 of the Domestic Relations Law.
The evidence discloses that the defendant had been divorced for his adultery in this State, and at the time he married the plaintiff at Bath, New York, he had not obtained a modification of the decree granting him permission to marry. Testimony was offered that the divorced wife was living at the time he married the plaintiff. Under these conditions the marriage of the plaintiff and the defendant was void (Merrick v. Merrick, *310266 N. Y. 120; D’Arcangelo v. D’Arcangelo, 277 App. Div. 644; Green v. Green, 124 N. Y. S. 2d 432; De Santis v. De Santis, 103 N. Y. S. 2d 419; Matter of Miccio, 193 Misc. 754; Heidig v. Heidig, 6 N. Y. S. 2d 405; see, also, Landsman v. Landsman, 302 N. Y. 45).
Submit finding’s and decree accordingly.